Citation Nr: 0936559	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of lumbar spine retrolisthesis, rated as 
noncompensably disabling prior to August 7, 2007 and as 10 
percent disabling from that date.

2.  Evaluation of left knee torn medial retinaculum with 
patellar subluxation, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the San Diego, California RO.

The Veteran testified before a Decision Review Officer at the 
San Diego RO in December 2007.  A transcript of his hearing 
has been associated with the record.


FINDINGS OF FACT

1.  For the period prior to August 7, 2007, lumbar spine 
retrolisthesis was manifested by pain and tenderness; 
thoracolumbar motion was full.

2.  For the period from August 7, 2007, lumbar spine 
retrolisthesis is manifested by pain and tenderness; 
thoracolumbar flexion is limited to 70 degrees by pain and 
combined range of motion of the thoracolumbar spine is 
limited to 200 degrees.

3.  Left knee torn medial retinaculum with patellar 
subluxation is manifested by mild subluxation and flexion 
limited to 80 degrees by pain.





CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2007, the criteria for 
a compensable evaluation for lumbar spine retrolisthesis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).

2.  For the period from August 7, 2007, the criteria for an 
evaluation in excess of 10 percent for lumbar spine 
retrolisthesis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2008).

3.  The criteria for a rating in excess of 10 percent left 
knee torn medial retinaculum with patellar subluxation have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In January 2006 the Veteran acknowledged that he had been 
notified about the evidence or information required to 
substantiate his claim, and that VA had explained the type of 
information it would assist the Veteran to obtain.  He stated 
that he had no other information or evidence to provide.

In January 2007, the Veteran was advised that he should 
submit evidence showing that his service-connected 
disabilities had increased in severity.  The evidence of 
record was listed, and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  The 
Veteran was also told how VA determines disability ratings 
and effective dates.  

A May 2008 letter provided the Veteran with the specific 
criteria used to rate his service-connected disabilities.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out, and the Board finds that 
they were adequate.  They were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed 
disabilities.  An attempt was made to obtain evidence 
identified by the Veteran, but the response indicated that 
the Veteran had not been serviced by that provider.  The 
Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Pre-service records indicate that the Veteran suffered a torn 
medial ligament in May 1994, and that he underwent surgical 
repair in June 1994.  The Veteran reported this history at 
service entrance, and an orthopedic consultation in December 
1997 resulted in findings of a normal left knee.  The 
physician stated that the Veteran should be able to withstand 
vigorous activity.

During service, the Veteran experienced chronic instability 
and pain.  He met a Medical Board in January 2006 and was 
subsequently discharged.

On VA general medical examination in February 2006, the 
Veteran's history was reviewed.  The Veteran complained of 
pain and weakness of the left knee, of 4/10 intensity with 
walking and of 8/10 intensity with running and navigating 
stairs.  He did not use any assistive device for ambulation.  
He stated that he was limited in walking up and down stairs, 
lifting, and running.  He denied loss of time from work.  
Objectively, there was no swelling, redness, or deformity of 
the left knee.  There was tenderness on patellar compression, 
as well as crepitus of the left knee joint.  There was no 
pain on motion or additional limitation following repetitive 
use.  The ligaments were intact.  Lachman's and Drawer tests 
were normal.  There was no evidence of a meniscal tear.  The 
McMurray test was normal.  There were no varus or valgus 
deformities.  The Veteran's gait was normal and there was no 
limitation on standing or walking.  There examiner noted that 
the Veteran had recurrent subluxation over the patella of the 
left knee with physical training exercises.  Flexion was to 
145 degrees, and extension was to zero degrees.  There were 
no neurological abnormalities.  The examiner noted that range 
of motion and function were not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive use.  X-rays revealed a normal left knee.  The 
diagnosis was torn medial retinaculum and patellar 
subluxation of the left knee, status post arthroscopic 
shaving of the medial femoral condyle, excision of the large 
medial patellar plica, and open repair of the medial patellar 
retinaculum.  

With respect to his lumbar spine, the Veteran reported that 
he had low back pain and spasm during active service.  He 
denied radiation and numbness.  He also denied history of 
trauma.  Subjectively, he indicated that he had pain of 4/10 
intensity and weakness of the low back on navigating stairs 
and running.  He stated that he had flares of pain to 8/10 on 
turning from one side to another and on twisting.  The 
examiner noted that the Veteran was able to perform life 
activity and his usual occupation with mild restriction.  The 
Veteran denied bladder or bowel function impairment.  He also 
denied incapacitating episodes in the previous 12 months, as 
well as lost time from work.  Objectively, there were no 
postural abnormalities or fixed deformities.  There was no 
muscle atrophy.  There was no pain on motion and no 
additional limitation following repetitive use.  The 
Veteran's gait was normal.  There was no limitation on 
standing and walking.  Flexion was to 90 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 30 degrees bilaterally.  There were no 
neurological abnormalities.  Range of motion and function 
were not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination following repetitive use 
and during flare-ups.  X-rays revealed a three millimeter 
retrolisthesis of L5 on S1.  There was no evidence of 
fracture or subluxation.  Mineralization and vertebral body 
heights and disc spaces were well maintained.  The diagnosis 
was three millimeter retrolisthesis of L5-S1, normal range of 
motion.

During an initial examination to establish VA primary care in 
April 2007, the Veteran reported bilateral knee pain and low 
back pain.  He requested an orthopedic referral for his knee.  
With respect to his back, he endorsed occasional locking and 
pain.

A VA treatment record dated in June 2007 indicates the 
Veteran's complaint of ongoing left knee pain.  The Veteran 
reported that he exercised regularly but that it did not seem 
to help with the pain.  He stated that he had difficulty 
bending and squatting, and that the knee felt very tight on 
the medial side.  He stated that his pain was 7-8/10 on most 
days.  He reported that he exercised four times per week at a 
gym, performing cardiovascular and weight lifting exercises.  
Objectively, the Veteran had full range of motion of the knee 
with no focal tenderness.  X-rays indicated no evidence of 
acute fracture of dislocation of the left knee.  The joint 
spaces were preserved and the soft tissues were unremarkable.  

An additional VA examination was carried out in August 2007.  
The Veteran's history was reviewed.  The Veteran reported 
that he had pain of 4/10 intensity with daily activity.  He 
stated that he had flare-ups of 8/10 intensity with 
navigating stairs, kneeling, and squatting.  He indicated 
that he was unable to run.  Objectively, there was no 
swelling, redness, or deformity of the left knee.  There was 
tenderness on deep pressure of the patella.  The ligaments 
were intact.  Lachman's and drawer tests were normal.  There 
was no evidence of meniscal tear and the McMurray test was 
normal.  There were no varus or valgus deformities.  The 
Veteran's gait was normal.  There was no instability of the 
left knee.  Flexion produced pain at 80 degrees, ending at 
140 degrees.  Extension was to zero degrees.  There were no 
neurological abnormalities.  Range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use and 
during flare-ups.  X-rays in revealed no obvious soft tissue 
abnormalities.  The radiologist indicated that there was no 
significant change, and provided an impression of normal 
examination of the left knee.  The diagnosis was recurrent 
subluxation of the left patella with torn medial retinaculum 
and lateral subluxation of the left patella.

Regarding his lumbar spine, the Veteran reported pain of 4/10 
intensity on sitting, with flares to 8/10 on bending, 
lifting, and twisting.  He denied bladder and bowel 
impairment.  He also denied incapacitating episodes.  
Objectively, there were no postural abnormalities or fixed 
deformities.  There was tenderness of the lower lumbar spine.  
The Veteran's gait was normal.  He could stand on his toes 
and heels.  Flexion produced pain at 70 degrees.  Extension 
was to 30 degrees and lateral flexion was to 30 degrees 
bilaterally.  Lateral rotation produced pain at 20 degrees.  
Straight leg raising was negative.  There were no 
neurological abnormalities.  Range of motion was not 
additionally limited by pain, fatigue weakness, lack of 
endurance, or incoordination following repetitive use and 
during flare-ups.  X-rays of the lumbar spine taken at that 
time revealed normal lumbar spine.  The diagnosis was three 
millimeter retrolisthesis of the fifth lumbar-first sacral.

A September 2007 VA MRI report indicates an impression of 
likely remote lateral patellar dislocation, given medial 
patellar retinaculum thickening at the patellar attachment 
site and an adjacent tiny bone fragment, with mild lateral 
patellar subluxation in a setting of a shallow trochlea.  The 
impression also included a tiny bone fragment in the 
posterior medial femoral condyle.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether additional staged ratings 
are warranted.  However, it finds that the disability has not 
significantly changed and that the current ratings are 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008).

	Lumbar Spine

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes warrants a maximum 60 
percent rating when rating based on incapacitating episodes, 
and such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

		Period Prior to August 7, 2007

Having carefully considered the record, the Board finds that 
for the period prior to August 7, 2007, a compensable 
evaluation is not warranted for the Veteran's low back 
disability.  A compensable evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, vertebral body fracture with loss of 
50 percent or more of the height.  Medical evidence 
pertaining to this period reflects full range of motion that 
was not limited by pain.  There were no postural 
abnormalities or fixed deformities.  There were no 
neurological abnormalities.  There was no evidence of 
fracture of subluxation of the spine.  In essence, the 
evidence does not support a compensable evaluation for this 
period.  Accordingly, the Board finds that the current 
noncompensable evaluation is appropriate.  

The Board accepts that the Veteran has functional impairment 
and pain.  See DeLuca.  The Board also finds the Veteran's 
own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of limitation of motion nor the functional 
equivalent of limitation of flexion required to warrant a 
compensable evaluation.

		Period Beginning August 7, 2007

The Board has also determined that an evaluation in excess of 
10 percent is not warranted for this period.  A higher 
evaluation requires evidence demonstrating forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  The evidence shows that, at worst, combined range of 
motion of the thoracolumbar spine was 200 degrees in August 
2007, and that flexion was to 70 degrees.  There is no 
evidence, lay or medical, of muscle spasm, and the Veteran's 
gait has been assessed as normal.  Repetitive movement has 
had no impact on range of motion, and weakness, fatigue, and 
incoordination have not been assessed. Moreover, no 
neurological symptoms have been identified as being 
associated with the Veteran's low back disability.  
Manifestations of intervertebral disc syndrome have not been 
recorded and the Veteran was found to be neurologically 
normal on VA examination.

The current evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; vertebral body fracture with loss of 50 percent or 
more of the height; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months. 
Careful review of the record leads the Board to conclude that 
the Veteran's symptoms during this period are addressed by 
the currently assigned 10 percent evaluation.

The Board accepts that the Veteran has functional impairment 
and pain.  See DeLuca.  The Board also finds the Veteran's 
own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of limitation of motion nor the functional 
equivalent of limitation of flexion required to warrant the 
next higher evaluation.  Here, the August 2007 established 
that there is pain on motion and that such pain limits 
motion.  Further, repetitive exercise did not change the 
ranges of motion to any significant degree.  In summary, the 
actual ranges of motion and the functional restrictions 
remain better than the functional equivalent of moderate 
limitation of motion, or the functional equivalent of flexion 
limited to 60 degrees or combined range of motion restricted 
to 170 degrees.  As such, the Board finds that the currently 
assigned 10 percent evaluation is appropriate for the 
Veteran's low back disability.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluations for the Veteran's low back 
disability are appropriate

	Left Knee

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Veteran is currently in receipt of a 10 percent 
evaluation for instability of the left knee pursuant to 
Diagnostic Code 5257.  This rating contemplates slight 
recurrent subluxation or lateral instability.  A higher 
evaluation requires evidence demonstrating moderate 
subluxation or instability.  In this case the record reflects 
no more than slight subluxation.  Specifically, the September 
2007 MRI report indicates mild lateral patellar subluxation.  
The record as a whole does not demonstrate more severe 
subluxation.

The Board observes that the evidence also demonstrates 
flexion of the left knee limited by pain.  Limitation of 
motion and instability of the knee involve different 
symptomatology and separate ratings are specifically allowed.  
See VAOGCPREC Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); and VAOGCPREC Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  However, in order to warrant a 
compensable evaluation for limitation of flexion, such motion 
must be limited to 45 degrees.  There is no lay or medical 
evidence of such limitation.  Moreover, there is no evidence 
of degenerative changes that might warrant a separate rating 
pursuant to the criteria for rating degenerative arthritis.  

The Veteran has consistently complained of pain, and has 
reported that his activities are limited by his left knee 
disability.  The Board accepts that the Veteran has 
functional impairment, pain, and pain on motion.  See DeLuca.  
However, neither the lay nor medical evidence reflects more 
than slight subluxation of the left knee.  
Moreover, neither the lay nor medical evidence reflects the 
functional equivalent of flexion limited to 30 degrees, 
impairment of extension, nor ankylosis required for a higher, 
separate  evaluation.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for mild subluxation of 
the left knee is not applicable.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the Board has concluded that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service connected left knee disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

Entitlement to a compensable evaluation for lumbar spine 
retrolisthesis for the period prior to August 7, 2007 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbar spine retrolisthesis for the period from August 7, 
2007 is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee torn medial retinaculum with patellar subluxation is 
denied.




____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


